t c memo united_states tax_court bross trucking inc et al petitioners v commissioner of internal revenue respondent docket nos filed date david v capes mark e goodman and sara g neill for petitioners catherine s tyson for respondent memorandum findings_of_fact and opinion paris judge in these consolidated cases respondent issued four notices of deficiency that stemmed from two trucking businesses and a possible distribution of appreciated intangible assets cases of the following petitioners are consolidated herewith chester l bross docket nos and and mary d bross donor docket no on date respondent sent bross trucking inc a notice_of_deficiency that determined an dollar_figure corporate_income_tax deficiency and a sec_6662 accuracy-related_penalty of dollar_figure for the tax_year on date respondent sent chester bross a notice_of_deficiency that determined a dollar_figure gift_tax deficiency a dollar_figure sec_6662 gross_valuation_misstatement penalty and a dollar_figure sec_6651 addition_to_tax for the tax_year on date respondent sent chester bross a notice_of_deficiency that determined a dollar_figure gift_tax deficiency and a dollar_figure sec_6662 accuracy-related_penalty for the tax_year on date respondent also sent mary bross a notice determining a dollar_figure gift_tax deficiency for the tax_year respondent contends that bross trucking inc one of several bross family businesses distributed intangible assets to chester bross on date according to respondent mr bross then made a gift of the appreciated intangibles to his three sons who organized a new trucking company lwk trucking co inc the alleged value of the intangible assets would have required both filing a gift_tax_return and paying gift_tax for tax_year in mr and mrs bross unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the years in issue gave their sons shares of a family business holding_company the holding_company had never owned bross trucking inc under respondent’s view mr and mrs bross should have included the prior period taxable_gifts of the appreciated intangibles in tax_year on their gift_tax returns after concessions the issues remaining for decision are whether bross trucking inc distributed appreciated intangible assets to mr bross on date under sec_311 whether mr bross gave any distributed intangible assets to his three sons in the tax_year whether bross trucking is liable for an accuracy-related_penalty for the tax_year whether mr bross is liable for an addition_to_tax for failing to file a gift_tax_return for the tax_year whether mr or mrs bross failed to include prior period taxable_gifts on their gift_tax returns and whether mr bross is liable for an accuracy- related penalty for the tax_year in addition the court will address petitioners’ motion to shift the burden_of_proof as discussed below the parties have reached an agreement as to the value of the holding_company shares that mr and mrs bross gave to their sons as gifts in tax_year any gift_tax deficiencies for the tax_year will be a computational matter determined according to rule for docket nos and respondent also conceded that mr bross is not liable for a sec_6662 accuracy-related_penalty for tax_year findings_of_fact some of the facts are stipulated and are so found the stipulation of facts the exhibits attached thereto and the exhibits admitted at trial are incorporated herein by this reference mr and mrs bross resided in hannibal missouri during the tax years at issue and when they filed their petitions bross trucking inc bross trucking had its primary place of business in hannibal missouri during the tax years at issue and when it filed its petition mr and mrs bross have three sons and one daughter mr bross entered the road construction industry in mr bross organized bross construction in to engage in various road construction projects bross construction’s primary customers are the highway departments of missouri illinois and arkansas as mr bross’s road construction projects grew he organized several other companies to provide services and equipment to the construction projects mr bross was extremely knowledgeable about the industry and contributed to nearly all facets of the bross family businesses he learned about the road construction industry by just going at it to gain experience as the patriarch of the family and its businesses he was responsible for arranging and completing the projects in which bross construction participated he personally developed relationships with the necessary entities to work in the road construction industry further mr bross was responsible for fostering and maintaining relationships under the bross family business umbrella to ensure that projects were successfully completed i bross trucking on date mr bross organized bross trucking mr bross owned of bross trucking directly or through his revocable_living_trust the chester l bross revocable_trust from organization through the periods at issue mr bross did not have an employment contract with bross trucking and he never signed a noncompete agreement that would prohibit him from competing against bross trucking if he dissociated from the company further none of bross trucking’s employees signed noncompete_agreements with the company none of the three bross sons has ever worked for bross trucking bross trucking engaged in hauling construction-related materials and equipment for road construction projects bross trucking would also haul coal in the winter for other customers however bross trucking owned very little trucking equipment instead bross trucking leased most of its equipment from another wholly owned bross entity cb equipment through yearly leases bross trucking paid for all the fuel and maintenance for the leased trucks bross trucking used independent contract drivers to provide the hauling services and did not otherwise employ drivers in the 1960s when mr bross first started his construction business trucking was a highly regulated_industry in missouri with multiple obstacles that prevented easy entry into the market the state of missouri and the united_states department of transportation dot strictly prohibited the operation of a commercial trucking company in missouri without specific authorization in its early years bross trucking was forced to purchase previously issued authority from other companies in addition to obtaining its own authority because the state issued so few permits bross trucking continued to operate under missouri’s highly regulated commercial trucking rules for almost years until missouri adopted a broader regulatory approach to intrastate trucking it is now relatively easy to obtain trucking authority and other regulation changes have also eased the path into missouri commercial trucking bross trucking likely received special pricing but the reason for the discounts and the amounts of the discounts are not established bross trucking’s fuel suppliers include national companies such as amoco conoco and phillips likewise the parts suppliers included the national companies mack truck inc ford motor co and international harvester navistar it was not established whether any pricing adjustments were made for the benefit of bross trucking or on behalf of the personal relationships of mr bross mr bross as sole owner of bross trucking arranged the services for bross trucking’s customers bross trucking’s principal customers were bross construction cb asphalt and mark twain redi-mix inc mark twain redi- mix was owned by mrs bross and two of the bross sons mr bross had close personal relationships with the owners of bross construction cb asphalt and mark twain redi-mix because the owners were all bross family members bross trucking however did not have any formal written service agreements with bross construction cb asphalt or mark twain redi-mix beginning in the late 1990s the dot and missouri division of motor carrier and railroad safety mcrs conducted a series of audits and investigations of bross trucking over the course of several years a series of complaints was filed as a result of the investigations for example on date the mcrs filed its first complaint against bross trucking alleging a failure to require certain driver information bross trucking paid a dollar_figure settlement for when asked at trial what role he played in bross trucking mr bross responded i ran it according to mr bross around of bross trucking’s customers were bross family companies during the tax years at issue mrs bross as trustee of the bross rev trust owned of mark twain redi-mix and two of the bross sons each owned the infraction soon after the dot conducted an independent investigation and notified bross trucking that it had received an unsatisfactory motor carrier safety rating as of date bross trucking was then in jeopardy of being forced to stop servicing its customers because the dot had the authority to issue a cease and desist order against companies with unsatisfactory motor carrier safety ratings further the mcrs could have revoked bross trucking’s hauling authority because of the negative investigation results from then on bross trucking was under perceived heightened regulatory scrutiny mr bross thought the regulatory entities stopped or inspected bross trucking trucks more than other trucking providers because of the company’s negative regulatory history in response to the negative attention and the possibility of shutdown mr bross decided to cease bross trucking operations one of mr bross’s three sons testified in regard to that period in time and he credibly recalled that he thought the regulatory authorities were hounding bross trucking and that mr bross contemplated even switching trucking companies to avoid being left without trucks during construction season similarly bross trucking’s customers questioned whether bross trucking would continue to offer trucking services because of the potential shutdown resulting from the pending regulatory proceedings the transportation attorney representing bross trucking suggested that bross trucking should cease to perform hauling services rather than risk a potentially adverse cease and desist order the attorney also suggested that bross trucking should remain a viable company to address any potential regulatory claims and obligations ii lwk trucking in date mr bross and his three sons met with an attorney to discuss the best way to ensure that the bross family businesses had a suitable trucking provider to meet their goals the attorney recommended that the bross sons start a new trucking business the bross sons agreed and decided to organize a new company called lwk trucking the three bross sons--although not previously involved in bross trucking-- created a different type of trucking company that provided more services than bross trucking the bross sons used a different attorney experienced in the transportation industry to acquire the requisite authority insurance and safety inspections lwk trucking was organized on date its stock was divided into two classes when it was organized class a voting_stock and class b nonvoting_stock class a stock represented a interest in lwk trucking and class b stock represented the remaining in december of each of the three bross sons established a self-directed roth_ira later that month each of the bross sons directed his respective roth_ira to acquire big_number shares of class a shares in lwk trucking together the big_number shares acquired by the three roth iras represented all of the class a shares in lwk trucking giving the three sons a combined interest in lwk trucking the remaining class b shares were acquired by an unrelated third party lwk trucking was a new and separate_entity from bross trucking lwk trucking was owned by the three bross sons but not mr bross further mr bross was not involved in managing lwk trucking lwk trucking chose to independently satisfy all the regulatory requirements instead of switching insurance and licenses over from bross trucking initially lwk trucking was given only new entrant probationary authority until the company proved it had met all regulations in other words nothing was transferred from bross trucking to lwk trucking and lwk trucking met all of the requirements on its own as a result bross trucking remained a viable entity complete with insurance and its original trucking authority issued or authorized by the state of missouri on date bross trucking had dollar_figure of assets on february as stated infra note a discussion on the merits of this structure is not relevant to the issues in these cases and the court does not address the validity of this transaction bross trucking had accounts_receivable which it continued to collect and cash assets the cash assets were never distributed and used only several years later to pay the legal expenses of the pending cases before the court lwk trucking did hire several of the employees that had worked for bross trucking in about of lwk trucking’s employees had worked for bross truckingdollar_figure lwk trucking executed a new master vehicle equipment lease with cb equipment after bross trucking’s vehicle equipment lease had terminated the new lease allowed lwk trucking to use equipment that had previously been leased to bross trucking at the beginning of lwk trucking’s lease some of the equipment still displayed bross trucking logos because lwk trucking did not have time to re-logo all of the trucks still believing those trucks were leased by bross trucking the regulatory entities continued to closely monitor trucks marked with the bross name lwk trucking recognized the heightened scrutiny and used in date bross trucking’s assets included dollar_figure cash and prepaid taxes of dollar_figure the parties stipulated this percentage but it is unclear whether it includes contract drivers or only full-time employees bross trucking did not own any trucks it leased the trucks on a yearly basis from cb equipment magnetic signs to cover the old name until the new company could afford to have the trucks repainted while lwk trucking employed a similar_business model to bross trucking for providing trucking services by leasing equipment from cb equipment and hiring a significant number of independent contractors to fulfill customers’ hauling orders lwk trucking expanded into other service lines in lwk trucking started and retained a controlling_interest in one star midwest llc which provides gps products to construction contractors further after the initial startup lwk trucking began using mechanics as employees to provide repair services to third parties whereas bross trucking kept mechanics only to service its rental fleet these service lines had not been offered by bross trucking iii other bross family businesses mr bross also organized cb asphalt which ran an asphalt plant for production and provided asphalt products for the construction projects both bross trucking and cb asphalt leased equipment from cb equipment later lwk trucking also leased equipment from cb equipment lwk trucking own sec_75 of one star midwest mr bross owns and an unrelated party owns the remaining on date mr bross mrs bross and their three sons organized bross holding group initially the brosses owned bross holding group in the following percentages mr bross mrs bross and each of the three bross sons shortly after organization bross holding group acquired sole ownership of bross construction and cb equipment later it acquired cb asphalt mr bross never conveyed bross trucking to bross holding group in mr and mrs bross gave portions of bross holding group to their three sons the gifts included both class a voting shares and class b nonvoting shares all of the underlying assets were appraised and a valuation was timely prepared mr and mrs bross used the valuation and each timely filed a form_709 united_states gift and generation-skipping_transfer_tax return mr and mrs bross reported gifts for tax for years and but they did not report any gifts for tax_year the year lwk trucking began to do business iv procedural background on date the cases at docket nos and were consolidated on date petitioners filed a motion to shift the burden_of_proof on date petitioners filed a motion in limine to exclude evidence petitioners object to certain documents which respondent has introduced into evidence with respect to financial information for lwk trucking after the alleged distribution date of date petitioners also object to evidence introduced regarding additional road construction funding made available from the state of missouri through a state constitutional amendmentdollar_figure opinion the key issues to be decided are whether bross trucking distributed appreciated intangible assets to its sole shareholder mr bross whether mr bross then gave those assets to his sons and whether the gifts should have been reported for tax_year the court’s holdings on the second two issues depends on whether the court finds for respondent on the first issue i burden_of_proof petitioners filed a motion to shift the burden_of_proof on date and also asserted in their opening brief that the burden should shift to respondent generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving the in an order dated date the court denied in part and granted in part petitioners’ motion in limine evidence of lwk trucking’s finances for and is relevant and was not excluded evidence related to lwk trucking’s finances for tax years including and after was allowed solely for the purposes of distinguishing between bross trucking and lwk trucking the evidence related to missouri constitutional amendment and the missouri smooth roads initiative was excluded because it is not relevant determinations are incorrect rule a 290_us_111 petitioners however contend that the burden should shift to respondent because respondent’s determinations were arbitrary and excessive under facts similar to those of 250_f3d_696 9th cir aff’g in part vacating in part and remanding tcmemo_1997_ and 266_f2d_5 9th cir remanding tcmemo_1957_172 petitioners alternatively contend that the burden should shift under sec_7491 it is unnecessary for the court to address the parties’ disagreements and to determine whether the burden_of_proof has shifted because the outcome of each of the present cases is determined on the preponderance_of_the_evidence see 394_f3d_1030 8th cir aff’g tcmemo_2003_212 124_tc_95 ii sec_311 sec_311 generally provides that if a corporation distributes appreciated assets to a shareholder the corporation recognizes gain as if the property were sold to the shareholder at its fair_market_value gain is recognized to the extent that the property’s fair_market_value exceeds the corporation’s adjusted_basis see id sec_311 was enacted in part to remedy a loophole created by 296_us_200 that allowed companies to avoid tax on certain distributions see 162_f3d_1236 9th cir aff’g 104_tc_574 the purpose underlying sec_311 was to tax the appreciation that had occurred while the distributing_corporation held the property and to prevent a corporation from avoiding tax on the inherent gain by distributing such property to its shareholders pope talbot inc v commissioner t c pincite to achieve this result sec_311 requires the distributing_corporation to recognize the difference between the property’s adjusted_basis and its fair_market_value as if such property were sold to the distributee at its fair_market_value sec_311 has two specific requirements that must both be met before a corporation must recognize any gain first a corporation must distribute property to a shareholder in a distribution controlled by subpart a-- sec_301 through sec_311 see also 115_tc_255 n aff’d 276_f3d_1269 11th cir second the fair_market_value of the pope talbot cases analyze sec_311 the precursor to sec_311 see s tulsa pathology lab inc v commissioner 118_tc_84 the property must exceed its adjusted_basis in the hands of the distributing_corporation sec_311 respondent contends that bross trucking distributed the company’s operations to mr bross further the notice_of_deficiency to bross trucking dated date explained that the deficiency was based on distributed intangible assets the deficiency is related to intangible assets with the following attributes goodwill established revenue stream developed customer base transparency of the continuing operations between the entities established workforce including independent contractors and continuing supplier relationships it is unclear whether respondent believes each of these attributes is a separate intangible asset or whether each attribute is aggregated into goodwill as a whole respondent contends that it is not necessary to identify and value each specific distributed asset to satisfy sec_311 sec_311 supports an interpretation requiring the identification of property to satisfy the requirements in order for a corporation to recognize gain under sec_311 sec_311 first requires a distribution governed by subpart a the first section in subpart a-- sec_301 a -- incorporates the definition of property in sec_317 thus the definition of property in sec_317 is incorporated into sec_311 through sec_301 sec_317 defines property as money securities and any other_property except for stock of the distributing_corporation or rights to acquire such stock further the definition in sec_317 by its terms applies to part i of subchapter_c or sec_301 through accordingly a distribution under sec_311 must include some property as defined in sec_317 respondent’s contention that asset identification is not required is unfounded because a sec_311 distribution must be of property as defined in sec_317 respondent does not specify what property was distributed by bross trucking however respondent’s opening brief suggests that bross trucking distributed a single asset goodwill which included each of the separate attributes listed in the notice of deficiencydollar_figure the calculation in the notice_of_deficiency also supports a conclusion that respondent alleges only a single asset was transferred sec_311 requires the comparison between the asset’s fair_market_value and its basis in order bross trucking had appreciated assets including intangibles such as goodwill because of sic bross trucking had established revenue stream the developed customer base the transparency of the continuing operations opening br for respondent to calculate any recognizable gain it would be impossible to perform this calculation and decide whether a corporation must recognize gain if the property was not at least identified the calculation in the statute is straightforward and respondent must have performed the calculation to make the adjustment in the notice_of_deficiency respondent made only one adjustment based on the deemed_distribution reflecting that in his view only one asset was transferred from bross trucking to mr bross accordingly the only reasonable interpretation of respondent’s position is that bross trucking transferred only goodwill to mr bross before he gave it to his sons goodwill is often defined as the expectation of continued patronage 507_us_546 goodwill has also been defined as ‘the sum total of those imponderable qualities which attract the custom of a business --what brings patronage to the business ’ 96_tc_606 quoting 307_f2d_339 9th cir aff’g 35_tc_720 aff’d without published opinion 970_f2d_897 2d cir the competitive advantage which constitutes goodwill is represented by a number of property rights or interests see id pincite accordingly respondent’s list of attributes in the notice_of_deficiency is apparently the separate interests or rights that respondent believed made up bross trucking’s goodwill iii ownership of intangible assets a business can distribute only corporate assets and cannot distribute assets that it does not own see 110_tc_189 specifically a corporation cannot distribute intangible assets that are individually owned by its shareholders in martin ice cream co an ice cream company distributed products including häagen-dazs to both supermarkets and small stores id pincite its controlling shareholder personally developed valuable relationships with the supermarkets and the corporation spun off its supermarket distribution rights to a subsidiary wholly owned by that controlling shareholder who then transferred them to häagen-dazs along with the subsidiary’s business records customer records and associated goodwill id pincite the shareholder signed a consulting agreement and a noncompete agreement with häagen-dazs id pincite- the commissioner argued that the ice cream company should be taxed on the gain from the sale of the subsidiary however the court held that the customer relationships and distribution rights were the shareholder’s personal assets and not company assets further the company could not be taxed on häagen-dazs’s payments because the shareholder did not transfer the assets to the subsidiary id pincite martin ice cream co can be contrasted with solomon v commissioner tcmemo_2008_102 where the goodwill of a pigment company was developed at the corporate level independent of the shareholders in solomon one branch of a pigment manufacturing company that started in was sold to a competitor in the taxpayers claimed that personal_goodwill developed by certain shareholders was included in the purchase_price and that the personal intangible assets should not be taxed at the corporate level the court held the success of the business was not solely attributable to the relationships and goodwill held by the shareholders but rather to the company’s processing manufacturing and sale of pigments in other words the customers in solomon continued to conduct business with solomon because of solomon’s products not because of the relationships formed with the shareholders these two cases suggest there are two regimes of goodwill personal_goodwill developed and owned by shareholders and corporate goodwill developed and owned by the company bross trucking’s goodwill was primarily owned by mr bross personally and the company could not transfer any corporate goodwill to mr bross in tax_year a bross trucking’s goodwill was limited to a workforce in place bross trucking might have had elements of corporate goodwill at some point but had lost most of it by the time of the alleged transfer specifically through various regulatory infractions bross trucking lost any corporate goodwill because of an impending suspension and the negative attention brought by the bross trucking name during the late 1990s and early 2000s bross trucking was investigated extensively by the dot and the mcrs as a result of the investigations bross trucking faced a possible suspension of operations and several fines because the authorities gave bross trucking unsatisfactory safety ratings further the various regulatory authorities were hounding bross trucking to the point that lwk trucking wanted to immediately remove the bross name from leased trucks to avoid their being spotted and stopped the impending suspension would cause customers to reevaluate whether to trust bross trucking and continue to do business with it indeed mr bross expressed his concern to his attorney that bross trucking might not be able to perform necessary functions as a result of the suspension mr bross’s solution was to find or create another business to take over the trucking needs for the bross family businesses this is the antithesis of goodwill bross trucking could not expect continued patronage because its customers did not trust it and did not want to continue doing business with it further the lack of corporate goodwill is demonstrated by the necessity to separate lwk trucking from bross trucking by hiding the bross name on leased trucks trade names and trademarks are the embodiment of goodwill 99_tc_223 lwk trucking specifically chose to quickly remove the bross trucking name from any leased equipment to avoid confusion between the two companies this shows that any transferred corporate goodwill was not valuable and may have actually been detrimental to lwk trucking in other words lwk trucking was trying to hide any relationship with bross trucking because association with the targeted company was seen in a negative light a new company trying to use the transferred goodwill of another company would likely try to associate with the recognized company not hide the company logo mr bross credibly testified that bross trucking had relationships with several national suppliers for fuel and parts but no evidence was submitted showing that lwk trucking benefited from any transferred supplier relationships further it is unclear whether mr bross or bross trucking cultivated the supplier relationships the only attribute of goodwill that bross trucking may have corporately owned and transferred to mr bross was a workforce in place the record indicates that bross trucking employed several mechanics and an administrative staff to run the business the company relied primarily on independent contract drivers to perform hauling services and the record is not clear as to whether these drivers were counted as part of the workforce in place accordingly the sole attribute of goodwill displayed by bross trucking was a workforce in place and it is therefore the only attribute that the corporation could have distributed to mr bross b nearly all the goodwill used by bross trucking was part of mr bross’s personal assets the remaining attributes assigned to bross trucking’s goodwill all stem from mr bross’s personal relationships bross trucking’s established revenue stream its developed customer base and the transparency of the continuing operations were all spawned from mr bross’s work in the road construction industry any established revenue stream developed customer base or transparency of continuing operations was a direct result of mr bross’s personal efforts and relationships like the shareholder in martin ice cream co mr bross developed the crucial relationships with the businesses’ customers bross trucking’s customers chose to patronize the company solely because of the relationships that mr bross personally forged mr bross had close personal relationships with the owners of bross trucking’s primary customers for example mark twain redi- mix a substantial bross trucking customer was owned by mr bross’s wife and two sons as with the taxpayer in norwalk v commissioner tcmemo_1998_ it is safe to assume that bross trucking’s customers sought mr bross’ personal ability and reputation when hiring bross trucking because he was a successful construction businessman who has been in the road construction industry since the 1960s bross trucking may have had a developed revenue stream but only as a result of mr bross’ having personal relationships with the customers it follows that bross trucking’s developed customer base was also a product of mr bross’ relationships mr bross was the primary impetus behind the bross family construction businesses and the transparency of the continuing operations among the entities was certainly his personal handiwork his experience and none of the bross sons contributed to bross trucking’s goodwill because they were not employees of bross trucking it was impossible for the bross sons to own or transfer any goodwill from bross trucking to lwk trucking because they were not involved in operating bross trucking the sons helped with the continued relationships with other businesses were valuable assets but assets that he owned personally a company does not have any corporate goodwill when all of the goodwill is attributable solely to the personal ability of an employee see 3_tc_720 norwalk v commissioner tcmemo_1998_279 unlike the taxpayer’s products in solomon v commissioner tcmemo_2008_102 bross trucking’s products did not contribute to developing the goodwill this is demonstrated in part by the services performed by bross trucking bross trucking’s business model involved hiring independent contractors to haul equipment and supplies around the state there were very few obstacles to obtaining authority and directly hiring the independent contractors who performed the actual work for bross trucking the state of missouri’s deregulation of the trucking industry allows new entrants to easily begin trucking operations in other words it was not bross trucking’s product which enticed customers to use its services because the services were not unique cf schilbach v commissioner tcmemo_1991_556 holding that a single-shareholder-owned continued bross family construction businesses in other capacities but remained uninvolved with the trucking services thus there was no possibility that bross trucking could have benefited from relationships and assets developed by the bross sons before they created lwk trucking professional_corporation possessed all of the goodwill because the corporation’s services were unique and was not based on the ability of the shareholder the expectation of continuing patronage must have been a result of the unique relationships between mr bross and the customers c mr bross did not transfer his goodwill to bross trucking mr bross did not transfer any goodwill to bross trucking through an employment contract or a noncompete agreement a key_employee who develops relationships for his or her employer may transfer goodwill to the employer through employment contracts or noncompete_agreements see martin ice cream co v commissioner t c pincite the transfer is evidenced by the employee’s covenant to not use his or her goodwill to compete against the employer 28_bta_698 i t is at least doubtful whether a professional man can sell or dispose_of any good will which may attach to his practice except perhaps by contracting to refrain fr80_f2d_473 6th cir in other words an employee mr bross much like the key_employee in 110_tc_189 was the majority shareholder of the corporation and also performed services for the corporation without a written employment contract transfers the benefit of his or her relationships to an employer when the employee cannot benefit from the relationships without the employer an employer has not received personal_goodwill from an employee where an employer does not have a right by contract or otherwise to the future services of the employee see macdonald v commissioner t c pincite mr bross did not have an employment contract with bross trucking and was under no obligation to continue working for bross trucking a contractual duty to continue to use his or her assets for the benefit of the company may show that an employee transferred personal_goodwill to an employer for the length of the obligation mr bross however was under no such obligation he was free to leave the company and take his personal assets with him similarly the lack of an employment contract shows that there was not an initial obligation for mr bross to transfer any of his personal assets to bross trucking bross trucking did not take an ownership_interest in mr bross’ goodwill from the beginning because mr bross never agreed to transfer those rights thus the lack of an employment contract between mr bross and bross trucking shows that bross trucking did not expect to--and did not--receive personal_goodwill from mr bross accordingly mr bross’ personal_goodwill remained a personal asset separate from bross trucking’s assets an employee may transfer personal_goodwill to an employer through a covenant_not_to_compete see martin ice cream co v commissioner t c pincite h m inc v commissioner tcmemo_2012_290 in those cases the court held an employee did not transfer personal_goodwill to the employer because he or she did not sign a noncompete agreement similar to those taxpayers mr bross never transferred any personal_goodwill to bross trucking by signing a noncompete agreement much in the same way that bross trucking did not have any contractual expectation of continued services from mr bross while he was an employee bross trucking could also not expect to benefit from mr bross’s personal_goodwill after he left the business mr bross’ freedom to use his personal_goodwill in direct competition with bross trucking if he stopped working for the company shows that he did not transfer it to bross trucking iv transfer of assets as noted above a business can distribute only corporate assets and cannot distribute assets personally owned by shareholders see martin ice cream co v commissioner t c pincite bross trucking did not own and could not transfer in martin ice cream co v commissioner t c pincite the court held that the key_employee had to recognize gain under sec_311 when the employer redeemed stock owned by the employee after a failed sec_355 splitoff bross trucking did not redeem any stock from mr bross and the facts under the sec_311 analysis in martin ice cream co are otherwise distinguishable mr bross’s goodwill and did not transfer a workforce in place on date further there is no evidence that bross trucking transferred any other intangible assets to mr brossdollar_figure as discussed above the only aspect of corporate goodwill that bross trucking displayed was a workforce in place but bross trucking did not transfer an established workforce in place to mr bross respondent repeatedly contends that most of the bross trucking employees became lwk trucking employees the evidence however shows that only about of lwk trucking’s employees formerly worked at bross trucking the court is unconvinced that most of a workforce in place was transferred when only of the current employees were previously employees by the alleged transferor instead it appears that lwk trucking assembled a workforce independent of bross trucking this is demonstrated by the new key employees and services offered by lwk trucking mr bross’s sons managed lwk trucking and also engaged in services different from those performed at bross trucking for instance in lwk trucking thus mr bross could not transfer bross trucking assets to his three sons and it follows that the three bross sons could not transfer bross trucking assets to each of their respective roth iras accordingly irs notice_2004_8 c b is outside the scope of these cases because bross trucking and lwk trucking never shared any assets further a discussion on the structure of the bross sons’ ownership of lwk trucking is outside the scope of this opinion started one star midwest which sold gps services and lwk trucking later started performing truck maintenance for third parties bross trucking did not perform these services and could not have provided employees to start the separate service lines lwk trucking may have hired former bross trucking employees but there is no evidence that these employees were transferred to lwk trucking rather than hired away on their own merit it is also unclear whether any of the alleged transferred employees that moved to lwk trucking were independent contract drivers these drivers were not obligated to work solely for bross trucking and in fact were almost certainly expected to have contracts with companies outside of bross trucking independent contractors’ choosing to accept work from a different business is not a transfer of workers bross trucking did not transfer a developed customer base or revenue stream to lwk trucking instead bross trucking’s customers had a choice of trucking options and chose to switch from bross trucking to lwk trucking respondent’s contention that bross trucking transferred a developed customer base and an established revenue stream is misleading because it suggests that the transfer was organized between bross trucking and lwk trucking it appears however that bross trucking’s customers were interested in changing trucking providers because of the impending suspension showing that the act was not a transfer of intangibles at the service provider level but a business choice made at the customer level for example forming lwk trucking gave mark twain redi-mix which shared ownership with lwk trucking and one of bross trucking’s primary customers the option to use a trucking company with an untarnished reputation and clean service record thus the facts support a finding that bross trucking did not transfer its customers but that the customers chose to use a new company because of bross trucking’s troubled past in addition bross trucking did not distribute any cash assets and retained all the necessary licenses and insurance to continue business further mr bross remained associated with bross trucking and was not involved in operating or owning lwk trucking he was free to compete against lwk trucking and use every cultivated relationship in order to do so in other words the fact that bross trucking could have resumed its hauling business supports the view that it retained any corporate intangibles accordingly there was no transfer of intangible assets because bross trucking’s customers chose to use a different company and bross trucking remained a going concern lwk trucking did not benefit from any of bross trucking’s assets or relationships lwk trucking was independently licensed and developed a wholly new trucking company lwk trucking did not take a transferred_basis in any assets such as property or purchased authority there is no indication that lwk trucking used any relationship that mr bross personally forged the bross sons were in a similarly close capacity to bross trucking’s customers to develop relationships apart from mr bross cultivating and profiting from independently created relationships are not however the same as receiving transferred goodwill it is true that lwk trucking’s and bross trucking’s customers were similar but it does not mean that bross trucking transferred goodwill instead the record shows that lwk trucking’s employees created their own goodwill v tax_year respondent sent mr and mrs bross each a notice_of_deficiency for the tax_year respondent determined that mr and mrs bross undervalued the class a and class b shares of bross holding group that they gave to their three sons in tax_year the brosses each timely petitioned these deficiencies in and were assigned docket nos and subsequently the parties have stipulated a value for both the class a and class b shares for bross holding group for tax_year in the notices of deficiency respondent calculated mr and mrs bross’ tax_liability for adjusted for the unified tax_credit that would have been consumed by a gift as discussed above neither mr nor mrs bross gave any bross trucking intangibles to anyone in the tax_year thus mr and mrs bross’ unified tax_credit was not used through gifts of bross trucking intangibles further mr bross is not liable for a sec_6662 accuracy-related_penalty for tax_year because the adjustment attributable to negligence was improper mr bross did not give his sons bross trucking intangibles and was not obligated to pay tax for the alleged gifts accordingly mr and mrs bross’ remaining deficiency for tax_year will be calculated under rule according to the stipulated values of the class a and class b shares of bross holding group the remaining issues are moot because bross trucking did not distribute assets to mr bross accordingly mr bross did not give his sons the alleged distributed assets and neither mr nor mrs bross was required to report a gift of the alleged distributed assets for the tax_year in tax_year to reflect the foregoing decisions will be entered for petitioners in docket nos and and under rule in docket nos and
